Per Curiam.
"We agree that the judgment should 1)0 affirmed on the broad ground that the evidence before the Supreme Court showed without dispute that respondents were fraudulently induced to send their property into the state by an express agreement that there should lie no litigation of the former dispute. It is not denied that the rule relating to service of process procured by fraud is broad enough to cover cases of attachment. Roe Williams ads. Reed, 29 N. J. L. 385; Peltier v. Washington Bank, 14 Id. 391, 398; Nason v. Esten, 2 R. I. 337; Spear v. Hubbard, 4 Pick. 143; 6 C. J. 422.
We think it is immaterial whether the goods attached were in fact of the quality contracted for. The underlying feature was that prosecutors were unwilling to phi]) at all unless assured that there would be no litigation under the old claim. Defendants would be entitled to reject the goods if not in fact up to standard, but not to attach them when they 'had expressly agreed not to litigate.
It is claimed that there was an appearance by respondents in the suit wherein the writ issued. We find no general appearance; their attempt to have the writ quashed in the Cir*460cuit Court was no more than a special appearance, and the acknowledgment of a notice of application to the Circuit Court to1 sell the goods as perishable was made after the record had been removed to the Supreme Court by certiorari, and objection to the sale seems to have been on this very ground.,
The writ of certiorari brought up the writ of attachment as well'as the order awarding it, and it was clearly within, the jurisdiction of that court to quash the writ as well as set aside the order; and, naturally, if the order falls, the writ falls with it.
For the fundamental reason given, viz., that the writ was sued out in fraud, the judgment of tire Supreme Court is affirmed.
For affirmance — Tiie Chancellor, Ci-iiee Justice, Swayze, Trenchard, Parker, Minturn, Kalisci-i, Black, White, Heppenheimer, Williams, Taylor, Gardner, Ackerson, JJ. 14.
For reversal — None.